PER CURIAM.
We relinquished jurisdiction in this matter to the Judge of Compensation Claims with directions to conduct a hearing and make findings of fact concerning the question of whether appellant’s notice of appeal was timely filed. Based on the findings made by the lower tribunal, we conclude that this court’s jurisdiction was not timely invoked, and therefore dismiss the appeal. *636Because no timely notice of appeal was filed and the notice of cross-appeal was not filed within 30 days of rendition of the order identified therein, the cross-appeal is likewise dismissed.
APPEAL AND CROSS-APPEAL DISMISSED.
ALLEN, C. J., WEBSTER and VAN NORTWICK, JJ., concur.